In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-05-264 CR

____________________


EARNEST RAY LEMONS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 411th District Court
Polk County, Texas

Trial Cause No. 17804




MEMORANDUM OPINION 
	Earnest Ray Lemons entered a non-negotiated no contest plea to an indictment for the
third degree felony offense of failure to register as a sex offender.  See Tex. Code Crim.
Proc. Ann. § 62.102 (b)(2) (Vernon Supp. 2005) (formerly Article 62.10 (b)(2)) (1).  Lemons
pled true to habitual offender enhancement allegations.  Tex. Pen. Code Ann. § 12.42(d)
(Vernon Supp. 2005).  The trial court convicted and sentenced Lemons to twenty-five years
of confinement in the Texas Department of Criminal Justice, Correctional Institutions
Division.  The trial court certified that this is not a plea-bargain case, and the defendant has
the right of appeal.  See Tex. R. App. P. 25.2(d).  
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On February 9, 2006, Lemons was given
an extension of time in which to file a pro se brief. We received no response from the
appellant.  
	As there was no plea bargain agreement, we have jurisdiction over the appeal.  Jack
v. State, 871 S.W.2d 741 (Tex. Crim. App. 1994).  The required admonishments appear in
the record.  See Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon Supp. 2005).  Lemons
signed a stipulation of evidence and admitted his guilt in open court.  He does not contest the
voluntariness of his plea of no contest.  
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  See Stafford v. State, 813 S.W.2d 503,
511 (Tex. Crim. App. 1991).  The trial court's judgment is affirmed. (2) 
	AFFIRMED.
 
								____________________________
								         STEVE McKEITHEN
									      Chief Justice


Submitted on May 22, 2006
Opinion Delivered May 31, 2006
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Chapter 62 of the Texas Code of Criminal Procedure, the Texas Sex Offender
Registration Program, was reenacted and amended effective September 1, 2005.  See Act of
May 26, 2005, 79th Leg., R.S., ch. 1008, § 1.01, 2005 Tex. Gen. Laws 3385.  We cite to the
current statute and parenthetically note the corresponding former article number.
2. Appellant may challenge our decision in the case by filing a petition for discretionary
review.  See Tex. R. App. P.  68.